                Case 20-10343-LSS              Doc 628       Filed 05/14/20         Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                          Debtors.


                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON MAY 18, 2020, AT 10:00 A.M. (ET)



           This hearing will be held telephonically and by video. All parties wishing
           to appear must do so telephonically by contacting COURTCALL, LLC at
                866-582-6878 no later than May 18, 2020, at 8:30 a.m. to sign up.
           Additionally, anyone wishing to appear by Zoom is invited to use the link
           below. All parties that will be arguing or testifying must appear by Zoom
                                         and CourtCall.

               PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM
              MEETING WILL BE MUTED AND THE ONLY AUDIO WILL BE
                            THROUGH COURTCALL.

                            Topic: Boy Scouts of America 20-10343
                  Time: May 18, 2020, 10:00 AM Eastern Time (US and Canada)

                                        Join ZoomGov Meeting
                            https://debuscourts.zoomgov.com/j/1609329055

                                          Meeting ID: 160 932 9055
                                             Password: 358754

                                              Join by SIP
                                      1609329055@sip.zoomgov.com




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
          Case 20-10343-LSS        Doc 628        Filed 05/14/20   Page 2 of 11




RESOLVED MATTERS

1.   Debtors’ First Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to (A)
     Reject Certain Executory Contracts and Unexpired Leases of Nonresidential Real
     Property, Effective as of March 31, 2020 and (B) Abandon Certain Personal Property in
     Connection Therewith and (II) Granting Related Relief (D.I. 319, Filed 3/31/20).

     Objection Deadline: April 14, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors' First Omnibus Motion
                   for Entry of an Order (I) Authorizing the Debtors to (A) Reject Certain
                   Executory Contracts and Unexpired Leases of Nonresidential Real
                   Property, Effective as of March 31, 2020 and (B) Abandon Certain
                   Personal Property in Connection Therewith and (II) Granting Related
                   Relief (D.I. 442, Filed 4/16/20); and

            b)     First Omnibus Order (I) Authorizing the Debtors to Reject Certain
                   Executory Contracts and Unexpired Leases of Nonresidential Real
                   Property, Effective as of March 31, 2020 and (II) Granting Related Relief
                   (D.I. 449, Entered 4/17/20).

     Status: An order has been entered. No hearing is necessary.

2.   The Tort Claimants’ Committee’s Application for Entry of an Order Under 11 U.S.C. §§
     1103(a) and 328(a) and Fed. R. Bankr. P. 2014(a) Authorizing Retention of Dr. Jon R.
     Conte as Expert Consultant on Sexual Abuse and Expert Witness Effective as of April
     16, 2020 (D.I. 443, Filed 4/16/20).

     Objection Deadline: April 30, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certification of No Objection Regarding the Tort Claimants’ Committee’s
                   Application for Entry of an Order Under 11 U.S.C. §§ 1103(a) and 328(a)
                   and Fed. R. Bankr. P. 2014(a) Authorizing Retention of Dr. Jon R. Conte
                   as Expert Consultant on Sexual Abuse and Expert Witness Effective as of
                   April 16, 2020 (D.I. 564, Filed 5/5/20); and

            b)     Order Authorizing and Approving the Application of the Tort Claimants’
                   Committee for Entry of An Order Under 11 U.S.C. §§ 1103(a) and 328(a)


                                            -2-
          Case 20-10343-LSS        Doc 628        Filed 05/14/20   Page 3 of 11




                   and Fed. R. Bankr. P. 2014(a) Authorizing Retention of Dr. Jon R. Conte,
                   Ph.D. as Expert Consultant on Sexual Abuse and Expert Witness Effective
                   as of April 16, 2020 (D.I 605, Entered 5/11/20).

     Status: An order has been entered. No hearing is necessary.

3.   Motion of the Official Committee of Unsecured Creditors for an Order Determining that
     the Creditors’ Committee is Not Required to Provide Access to Confidential or Privileged
     Information of the Debtors and Fixing Creditor Information Sharing Procedures and
     Protocols Under 11 U.S.C. §§ 105(a), 107(b), And 1102(b)(3) Effective as of March 4,
     2020 (D.I. 468, Filed, 4/20/20).

     Objection Deadline: May 4, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certification of Counsel Submitting Revised Order Determining that the
                   Creditors’ Committee is Not Required to Provide Access to Confidential
                   or Privileged Information of the Debtors and Fixing Creditor Information
                   Sharing Procedures and Protocols Under 11 U.S.C. §§ 105(a), 107(b), and
                   1102(b)(3) Effective as of March 4, 2020 (D.I. 565, Filed 5/5/20); and

            b)     Order Determining that the Creditors’ Committee is Not Required to
                   Provide Access to Confidential or Privileged Information of the Debtors
                   and Fixing Creditor Information Sharing Procedures and Protocols Under
                   11 U.S.C. §§ 105(a), 107(b), and 1102(b)(3) Effective as of March 4, 2020
                   (D.I. 606, Entered 5/11/20).

     Status: An order has been entered. No hearing is necessary.

4.   Application of the Official Committee of Unsecured Creditors, Pursuant to Sections 328
     and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 for an
     Order Approving the Retention and Employment of Kramer Levin Naftalis & Frankel
     LLP as Counsel to the Creditors’ Committee Nunc Pro Tunc to March 4, 2020 (D.I. 481,
     Filed 4/23/20).

     Objection Deadline: May 7, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection to Application of the Official Committee of
                   Unsecured Creditors, Pursuant to Sections 328 and 1103 of the


                                            -3-
          Case 20-10343-LSS        Doc 628       Filed 05/14/20    Page 4 of 11




                   Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 for an
                   Order Approving the Retention and Employment of Kramer Levin
                   Naftalis & Frankel LLP as Counsel to the Creditors’ Committee Nunc Pro
                   Tunc to March 4, 2020 (D.I. 597, Filed 5/11/20); and

            b)     Order Approving the Retention and Employment of Kramer Levin
                   Naftalis & Frankel LLP as Counsel to the Creditors’ Committee Nunc Pro
                   Tunc to March 4, 2020 (D.I. 607, Entered 5/11/20).

     Status: An order has been entered. No hearing is necessary.

MATTERS UNDER CERTIFICATION

5.   Application of the Official Committee of Unsecured Creditors to Employ Reed Smith
     LLP, Nunc Pro Tunc as of March 9, 2020, as Delaware Counsel for the Official
     Committee of Unsecured Creditors Pursuant to 11 U.S.C. §§ 328(a) and 1103(a) and
     Federal Rule of Bankruptcy Procedure 2014 (D.I. 482, Filed 4/23/20).

     Objection Deadline: May 7, 2020, at 4:00 p.m. (ET).

     Responses Received: Informal comments from the Debtors.

     Related Pleadings:

            a)     Certification of Counsel Submitting Revised Order Approving Application
                   of the Official Committee of Unsecured Creditors to Employ Reed Smith
                   LLP, Nunc Pro Tunc as of March 9, 2020, as Delaware Counsel for the
                   Official Committee of Unsecured Creditors Pursuant to 11 U.S.C. §§
                   328(a) and 1103(a) and Federal Rule of Bankruptcy Procedure 2014 (D.I.
                   599, Filed 5/11/20).

     Status: A certification of counsel has been filed. No hearing is necessary unless the
     court has questions.

6.   Application of the Official Committee of Unsecured Creditors for Entry of an Order
     Authorizing the Employment and Retention of AlixPartners, LLP as its Financial Advisor
     Nunc Pro Tunc to March 4, 2020 (D.I. 483,Filed 4/23/20).

     Objection Deadline: May 7, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection to Application of the Official Committee of
                   Unsecured Creditors for Entry of an Order Approving the Employment


                                           -4-
          Case 20-10343-LSS        Doc 628        Filed 05/14/20   Page 5 of 11




                   and Retention of AlixPartners, LLP as its Financial Advisor Nunc Pro
                   Tunc to March 4, 2020 (D.I. 598, Filed 5/11/20).

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
     court has questions.

7.   Application of the Future Claimants’ Representative for an Order Authorizing the
     Retention and Employment of Gilbert LLP as Special Insurance Counsel, Effective as of
     March 19, 2020 (D.I. 495, Filed 4/27/20).

     Objection Deadline: May 11, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding Docket No. 495 (D.I. 618, Filed
                   5/14/20).

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
     court has questions.

ADJOURNED MATTER

8.   Debtors’ Motion for Entry of an Order (I) Scheduling Certain Deadlines in Connection
     with Potential Disputes Regarding the Debtors’ Identified Property and (II) Granting
     Related Relief (D.I. 19, Filed 2/18/20).

     Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to May 4, 2020, at
     4:00 p.m. (ET) for JPMorgan Chase Bank, National Association. Extended to June 1,
     2020, at 4:00 p.m. (ET) for the Creditors’ Committee, the Tort Claimants’ Committee,
     the Future Claimants’ Representative, and the U.S. Trustee.

     Responses Received:

            a)     Informal comments from the U.S. Trustee.

     Related Pleadings:

            a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
                   Scheduling Certain Deadlines in Connection with Potential Disputes
                   Regarding the Debtors' Identified Property and (II) Granting Related
                   Relief (D.I. 108, Filed 2/29/20).

     Status: This matter had been adjourned to the hearing scheduled for June 8, 2020, at
     10:00a.m. (ET).


                                            -5-
            Case 20-10343-LSS        Doc 628       Filed 05/14/20   Page 6 of 11




9.    Application for Order Authorizing the Future Claimants’ Representative to Retain and
      Employ Ankura Consulting Group, LLC as Consultants, Effective as of the Date Hereof
      (D.I. 496, Filed 4/27/20).

      Objection Deadline: May 11, 2020, at 4:00 p.m. (ET).          Extended to a date to be
      determined for the Official Committee of Tort Claimants.

      Responses Received:

             a)     Informal comments from the Official Committee of Tort Claimants.

      Related Pleadings: None.

      Status: This matter had been adjourned to the hearing scheduled for June 8, 2020, at
      10:00a.m. (ET).

MATTERS GOING FORWARD

10.   Debtors’ Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
      Certain Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I. 17, Filed
      2/18/20).

      Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to April 1, 2020, at
      4:00 p.m. for the Official Committee of Unsecured Creditors, the Official Committee of
      Tort Claimants, the Future Claimaints’ Representative, and JPMorgan Chase Bank,
      National Association.

      Responses Received:

             a)     Informal comments from JPMorgan Chase Bank, National Association;

             b)     Limited Objection of Creditors First State Insurance Company and Twin
                    City Fire Insurance Company and Party in Interest Hartford Accident and
                    Indemnity Company to Debtors’ Motion for Entry of an Order (I)
                    Appointing a Judicial Mediator, (II) Referring Certain Matters to
                    Mandatory Mediation, and (III) Granting Related Relief (D.I. 161, Filed
                    3/11/20);

             c)     Laraine Kelley, Esq. Affidavit in Opposition to (I) the BSA’s motion for a
                    preliminary injunction; and (II) the BSA’s motion for for an order
                    appointing a judicial mediator (D.I. 164, Filed 3/11/20);

             d)     National Surety Corporation's Partial Joinder to Limited Objection of
                    Creditors First State Insurance Company and Twin City Fire Insurance
                    Company and Party in Interest Hartford Accident and Indemnity Company
                    to Debtors' Motion for Entry of an Order (I) Appointing a Judicial


                                             -6-
            Case 20-10343-LSS        Doc 628        Filed 05/14/20   Page 7 of 11




                    Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
                    Granting Related Relief (D.I. 166, Filed 3/11/20);

             e)     Attorney Affidavit (D.I. 171, Filed 3/13/20);

             f)     Allianz Global Risks US Insurance Company's Partial Joinder to Limited
                    Objection of Creditors First State Insurance Company and Twin City Fire
                    Insurance Company and Party in Interest Hartford Accident and Indemnity
                    Company to Debtors' Motion for Entry of an Order (I) Appointing a
                    Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation,
                    and (III) Granting Related Relief (D.I. 316, Filed 3/31/20); and

             g)     Limited Objection and Partial Joinder in Part to Limited Objection of
                    Creditors First State Insurance Company and Twin City Fire Insurance
                    Company and Party in Interest Hartford Accident and Indemnity Company
                    to Debtors' Motions for Entry of an Order (1) Appointing a Judicial
                    Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
                    Granting Related Relief (D.I. 388, Filed 4/10/20).

      Related Pleadings:

             a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
                    Appointing a Judicial Mediator, (II) Referring Certain Matters to
                    Mandatory Mediation, and (III) Granting Related Relief (D.I. 107, Filed
                    2/26/20); and

             b)     Debtors’ Motion for Leave to File Debtors’ Reply in Support of Their
                    Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II)
                    Referring Certain Matters to Mandatory Mediation, and (III) Granting
                    Related Relief (D.I. 617, Filed 5/13/20).

      Status: The Debtors, the Official Committee of Tort Claimants, the Official Committee
      of Unsecured Creditors, the Future Claimants’ Representative, and the Ad Hoc
      Committee of Local Councils of the Boy Scouts of America have agreed on a revised
      form of order granting the mediation motion. As of the filing of this agenda, the insurers
      have not consented to entry of the revised form of order. This matter is going forward.

11.   Debtors’ Motion, Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and
      3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I) Establish
      Deadlines for Filing Proofs of Claim, (II) Establish the Form and Manner of Notice
      Thereof, (III) Approve Procedures for Providing Notice of Bar Date and Other Important
      Information to Abuse Victims, and (IV) Approve Confidentiality Procedures for Abuse
      Victims (D.I. 18, Filed 2/18/20).

      Objection Deadline: May 11, 2020, at 4:00 p.m. (ET). Extended to May 12, 2020, at
      5:00 p.m. (ET) for the U.S. Trustee, the Official Committee of Tort Claimants, and the


                                              -7-
     Case 20-10343-LSS        Doc 628        Filed 05/14/20   Page 8 of 11




Future Claimants’ Representative. Extended to May 13, 2020 at 12:00 p.m. (ET) for the
Official Committee of Unsecured Creditors and The Chubb Group of Insurance
Companies, The Hartford Companies, Allianz Global Risks US Insurance Company,
National Surety Corporation, Liberty Mutual Insurance Company, and the American
International Group, Inc. entities (collectively, the “Insurers”).

Responses Received:

       a)     Informal comments from the Insurers;

       b)     Informal comments from the Official Committee of Unsecured Creditors;

       c)     Informal comments from the Future Claimants’ Representative;

       d)     Informal comments from the Ad Hoc Committee of Local Councils;

       e)     Objection of the Tort Claimaints’ Committee to (A) Debtors’ Motion,
              Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3),
              and Local Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I)
              Establish Deadlines for Filing Proofs of Claim, (II) Establish the Form and
              Manner of Notice Thereof, (III) Approve Procedures for Providing Notice
              of Bar Date and Other Important Information to Abuse Victims, and (IV)
              Approve Confidentiality Procedures for Abuse Victims [Dkt. No. 18] and
              (B) Supplement to Bar Date Motion [Dkt. No. 557] (D.I. 601, Filed
              5/11/20);

       f)     Notice of Filing of Curriculum Vitae of Jon R. Conte, Ph.D. in Support of
              Declaration of Jon R. Conte, Ph.D. in Support of the Objection of the Tort
              Claimaints’ Committee to (A) Debtors’ Motion, Pursuant to 11 U.S.C. §
              502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-
              1(e), 3001-1, and 3003-1, for Authority to (I) Establish Deadlines for
              Filing Proofs of Claim, (II) Establish the Form and Manner of Notice
              Thereof, (III) Approve Procedures for Providing Notice of Bar Date and
              Other Important Information to Abuse Victims, and (IV) Approve
              Confidentiality Procedures for Abuse Victims [Dkt. No. 18] and (B)
              Supplement to Bar Date Motion [Dkt. No. 557] (D.I. 603, Filed 5/11/20);

       g)     United States Trustee’s Objection to the Debtors’ Motion, Pursuant to 11
              U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local
              Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I) Establish
              Deadlines for Filing Proofs of Claim, (II) Establish the Form and Manner
              of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar
              Date and Other Important Information to Abuse Victims, and Approve
              Confidentiality Procedures for Abuse Victims (D.I. 610, Filed 5/12/20);
              and



                                       -8-
            Case 20-10343-LSS        Doc 628        Filed 05/14/20   Page 9 of 11




             h)     Supplemental Declaration of Jon R. Conte, Ph.D. in Support of the
                    Objection of the Tort Claimaints’ Committee to (A) Debtors’ Motion,
                    Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3),
                    and Local Rules 2002-1(e), 3001-1, and 3003-1, for Authority to (I)
                    Establish Deadlines for Filing Proofs of Claim, (II) Establish the Form and
                    Manner of Notice Thereof, (III) Approve Procedures for Providing Notice
                    of Bar Date and Other Important Information to Abuse Victims, and (IV)
                    Approve Confidentiality Procedures for Abuse Victims [Dkt. No. 18] and
                    (B) Supplement to Bar Date Motion [Dkt. No. 557] (D.I. 611, Filed
                    5/12/20).

      Related Pleadings:

             a)     Declaration of Shannon R. Wheatman, Ph.D in Support of Procedures for
                    Providing Direct Notice and Supplemental Notice Plan to Provide Notice
                    of Bar Date to Abuse Survivors (D.I. 556, Filed 5/4/20);

             b)     Supplement to Debtors’ Bar Date Motion (D.I. 557, Filed 5/4/20); and

             c)     Notice of Hearing of the Debtors’ Motion, Pursuant to 11 U.S.C. §
                    502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-
                    1(e), 3001-1, and 3003-1, for Authority to (I) Establish Deadlines for
                    Filing Proofs of Claim, (II) Establish the Form and Manner of Notice
                    Thereof, (III) Approve Procedures for Providing Notice of Bar Date and
                    Other Important Information to Abuse Victims, and (IV) Approve
                    Confidentiality Procedures for Abuse Victims (D.I. 558, Filed 5/4/20).

      Status: The Debtors continue to engage in discussions with the Official Committee of
      Unsecured Creditors, the Future Claimants’ Representative and the Insurers regarding a
      revised proposed form of order. The Debtors also continue to negotiate revisions to the
      proposed form of order and related exhibits with the Official Committee of Tort
      Claimants in response to the Tort Claimants’ Committee’s objection. The Debtors intend
      to file a reply in support of this motion and a revised proposed form of order today,
      Thursday, May 14, 2020.

      Witness Information: The Debtors intend to call Dr. Shannon Wheatman as a witness in
      connection with this matter. Dr. Wheatman will be testifying from Souderton,
      Pennsylvania. It is the Debtors’ understanding that the Tort Claimants’ Committee
      intends to call Dr. Jon Conte as a witness in connection with this matter. Dr. Conte will
      be testifying from Whidbey Island, Washington.

STATUS CONFERENCE

12.   Debtors’ Motion for Entry of an Order Approving Stipulated Confidentiality and
      Protective Order (D.I. 613, Filed 5/12/20).

      Objection Deadline: To be determined.

                                              -9-
     Case 20-10343-LSS         Doc 628     Filed 05/14/20      Page 10 of 11




Responses Received:

       a)      The United States Trustee’s Objection to Debtors’ Motion to Shorten
               Notice of Debtors’ Motion for Entry of an Order Approving Stipulated
               Confidentiality and Protective Order (D.E. 614) (D.I. 615, Filed 5/13/20);
               and

       b)      Joinder of the Tort Claimants’ Committee in the Debtors’ Motion for
               Entry of an Order Approving Stipulated Confidentiality and Protective
               Order and Motion to Shorten Notice Regarding the Same (D.I. 616, Filed
               5/13/20).

Related Pleadings:

       a)      Motion to Shorten Notice of Debtors’ Motion for Entry of an Order
               Approving Stipulated Confidentiality and Protective Order (D.I. 614, Filed
               5/12/20).

Status: This matter is going forward as a status confernece.




                                       -10-
           Case 20-10343-LSS   Doc 628   Filed 05/14/20    Page 11 of 11




Dated: May 14, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Paige N. Topper
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                    – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                    – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                    CO-COUNSEL AND PROPOSED COUNSEL TO
                                    THE DEBTORS AND DEBTORS IN POSSESSION




                                     -11-
